
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 1280
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Peace Corps Act to require
		  sexual assault risk-reduction and response training, the development of a
		  sexual assault policy, the establishment of an Office of Victim Advocacy, the
		  establishment of a Sexual Assault Advisory Council, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kate Puzey Peace Corps Volunteer
			 Protection Act of 2011.
		2.Peace Corps volunteer
			 protectionThe Peace Corps Act
			 is amended by inserting after section 8 (22 U.S.C. 2507) the following new
			 sections:
			
				8A.Sexual assault risk-reduction and response
		  training(a)In generalAs part of the training provided to all
				volunteers under section 8(a), the President shall develop and implement
				comprehensive sexual assault risk-reduction and response training that, to the
				extent practicable, conforms to best practices in the sexual assault
				field.
					(b)Development and consultation with
				expertsIn developing the
				sexual assault risk-reduction and response training under subsection (a), the
				President shall consult with and incorporate, as appropriate, the
				recommendations and views of experts in the sexual assault field.
					(c)Subsequent trainingOnce a volunteer has arrived in his or her
				country of service, the President shall provide the volunteer with training
				tailored to the country of service that includes cultural training relating to
				gender relations, risk-reduction strategies, treatment available in such
				country (including sexual assault forensic exams, post-exposure prophylaxis
				(PEP) for HIV exposure, screening for sexually transmitted diseases, and
				pregnancy testing), MedEvac procedures, and information regarding a victim's
				right to pursue legal action against a perpetrator.
					(d)Information regarding crimes and
				risksEach applicant for
				enrollment as a volunteer shall be provided with information regarding crimes
				against and risks to volunteers in the country in which the applicant has been
				invited to serve, including an overview of past crimes against volunteers in
				the country.
					(e)Contact informationThe President shall provide each applicant,
				before the applicant enrolls as a volunteer, with—
						(1)the contact information of the Inspector
				General of the Peace Corps for purposes of reporting sexual assault
				mismanagement or any other mismanagement, misconduct, wrongdoing, or violations
				of law or policy whenever it involves a Peace Corps employee, volunteer,
				contractor, or outside party that receives funds from the Peace Corps;
						(2)clear, written guidelines regarding whom to
				contact, including the direct telephone number for the designated Sexual
				Assault Response Liaison (SARL) and the Office of Victim Advocacy and what
				steps to take in the event of a sexual assault or other crime; and
						(3)contact information for a 24-hour sexual
				assault hotline to be established for the purpose of providing volunteers a
				mechanism to anonymously—
							(A)report sexual assault;
							(B)receive crisis counseling in the event of a
				sexual assault; and
							(C)seek information about Peace Corps sexual
				assault reporting and response procedures.
							(f)DefinitionsIn this section and sections 8B through
				8G:
						(1)Personally identifying
				informationThe term
				personally identifying information means individually identifying
				information for or about a volunteer who is a victim of sexual assault,
				including information likely to disclose the location of such victim, including
				the following:
							(A)A first and last name.
							(B)A home or other physical address.
							(C)Contact information (including a postal,
				email, or Internet protocol address, or telephone or facsimile number).
							(D)A social security number.
							(E)Any other information, including date of
				birth, racial or ethnic background, or religious affiliation, that, in
				combination with information described in subparagraphs (A) through (D), would
				serve to identify the victim.
							(2)Restricted reporting
							(A)In generalThe term restricted reporting
				means a system of reporting that allows a volunteer who is sexually assaulted
				to confidentially disclose the details of his or her assault to specified
				individuals and receive the services outlined in section 8B(c) without the
				dissemination of his or her personally identifying information except as
				necessary for the provision of such services, and without automatically
				triggering an official investigative process.
							(B)ExceptionsIn cases in which volunteers elect
				restricted reporting, disclosure of their personally identifying information is
				authorized to the following persons or organizations when disclosure would be
				for the following reasons:
								(i)Peace Corps staff or law enforcement when
				authorized by the victim in writing.
								(ii)Peace Corps staff or law enforcement to
				prevent or lessen a serious or imminent threat to the health or safety of the
				victim or another person.
								(iii)SARLs, victim advocates or healthcare
				providers when required for the provision of victim services.
								(iv)State and Federal courts when ordered, or
				if disclosure is required by Federal or State statute.
								(C)Notice of disclosure and privacy
				protectionIn cases in which
				information is disclosed pursuant to subparagraph (B), the President
				shall—
								(i)make reasonable attempts to provide notice
				to the volunteer with respect to whom such information is being released;
				and
								(ii)take such action as is necessary to protect
				the privacy and safety of the volunteer.
								(3)Sexual
				assaultThe term
				sexual assault means any conduct prescribed by chapter 109A of
				title 18, United States Code, whether or not the conduct occurs in the special
				maritime and territorial jurisdiction of the United States, and includes both
				assaults committed by offenders who are strangers to the victim and assaults
				committed by offenders who are known or related by blood or marriage to the
				victim.
						(4)StalkingThe term stalking means
				engaging in a course of conduct directed at a specific person that would cause
				a reasonable person to—
							(A)fear for his or her safety or the safety of
				others; or
							(B)suffer substantial emotional
				distress.
							8B.Sexual assault
		  policy(a)In generalThe President shall develop and implement a
				comprehensive sexual assault policy that—
						(1)includes a system for restricted and
				unrestricted reporting of sexual assault;
						(2)mandates, for each Peace Corps country
				program, the designation of a Sexual Assault Response Liaison (SARL), who shall
				receive comprehensive training on procedures to respond to reports of sexual
				assault, with duties including ensuring that volunteers who are victims of
				sexual assault are moved to a safe environment and accompanying victims through
				the in-country response at the request of the victim;
						(3)requires SARLs to immediately contact a
				Victim Advocate upon receiving a report of sexual assault in accordance with
				the restricted and unrestricted reporting guidelines promulgated by the Peace
				Corps;
						(4)to the extent practicable, conforms to best
				practices in the sexual assault field;
						(5)is applicable to all posts at which
				volunteers serve; and
						(6)includes a guarantee that volunteers will
				not suffer loss of living allowances for reporting a sexual assault.
						(b)Development and consultation with
				expertsIn developing the
				sexual assault policy under subsection (a), the President shall consult with
				and incorporate, as appropriate, the recommendations and views of experts in
				the sexual assault field, including experts with international
				experience.
					(c)ElementsThe sexual assault policy developed under
				subsection (a) shall include, at a minimum, the following services with respect
				to a volunteer who has been a victim of sexual assault:
						(1)The option of pursuing either restricted or
				unrestricted reporting of an assault.
						(2)Provision of a SARL and Victim’s Advocate
				to the volunteer.
						(3)At a volunteer's discretion, provision of a
				sexual assault forensic exam in accordance with applicable host country
				law.
						(4)If necessary, the provision of emergency
				health care, including a mechanism for such volunteer to evaluate such
				provider.
						(5)If necessary, the provision of counseling
				and psychiatric medication.
						(6)Completion of a safety and treatment plan
				with the volunteer, if necessary.
						(7)Evacuation of such volunteer for medical
				treatment, accompanied by a Peace Corps staffer at the request of such
				volunteer. When evacuated to the United States, such volunteer shall be
				provided, to the extent practicable, a choice of medical providers including a
				mechanism for such volunteers to evaluate the provider.
						(8)An explanation to the volunteer of
				available law enforcement and prosecutorial options, and legal
				representation.
						(d)TrainingThe President shall train all staff outside
				the United States regarding the sexual assault policy developed under
				subsection (a).
					8C.Office of victim
		  advocacy(a)Establishment of office of victims
				advocacy
						(1)In generalThe President shall establish an Office of
				Victim Advocacy in Peace Corps headquarters headed by a full-time victim
				advocate who shall report directly to the Director. The Office of Victim
				Advocacy may deploy personnel abroad when necessary to help assist
				victims.
						(2)ProhibitionPeace Corps Medical Officers, Safety and
				Security Officers, and program staff may not serve as victim advocates. The
				victim advocate referred to in paragraph (1) may not have any other duties in
				the Peace Corps that are not reasonably connected to victim advocacy.
						(3)ExemptionThe victim advocate and any additional
				victim advocates shall be exempt from the limitations specified in
				subparagraphs (A) and (B) of paragraph (2) and paragraph (5) under section 7(a)
				of the Peace Corps Act (22 U.S.C. 2506(a)).
						(b)Responsibilities
						(1)Victims of sexual assaultThe Office of Victim Advocacy shall help
				develop and update the sexual assault risk-reduction and response training
				described in section 8A and the sexual assault policy described in section 8B,
				ensure that volunteers who are victims of sexual assault receive services
				specified in section 8B(c), and facilitate their access to such
				services.
						(2)Other crimesIn addition to assisting victims of sexual
				assault in accordance with paragraph (1), the Office of Victim Advocacy shall
				assist volunteers who are victims of crime by making such victims aware of the
				services available to them and facilitating their access to such
				services.
						(3)PriorityThe Office of Victim Advocacy shall give
				priority to cases involving serious crimes, including sexual assault and
				stalking.
						(c)Status
				updatesThe Office of Victim
				Advocacy shall provide to volunteers who are victims regular updates on the
				status of their cases if such volunteers have opted to pursue
				prosecution.
					(d)TransitionThe Office of Victim Advocacy shall assist
				volunteers who are victims of crime and whose service has terminated in
				receiving the services specified in section 8B(c) requested by such
				volunteer.
					(e)SunsetThis section shall cease to be effective on
				October 1, 2018.
					8D.Establishment of Sexual Assault
		  Advisory Council(a)EstablishmentThere is established a Sexual Assault
				Advisory Council (in this section referred to as the
				Council).
					(b)MembershipThe Council shall be composed of not less
				than 8 individuals selected by the President, not later than 180 days after the
				date of the enactment of this section, who are returned volunteers (including
				volunteers who were victims of sexual assault and volunteers who were not
				victims of sexual assault) and governmental and nongovernmental experts and
				professionals in the sexual assault field. No Peace Corps employee shall be a
				member of the Council. The number of governmental experts appointed to the
				Council shall not exceed the number of nongovernmental experts.
					(c)Functions; MeetingsThe Council shall meet not less often than
				annually to review the sexual assault risk-reduction and response training
				developed under section 8A, the sexual assault policy developed under section
				8B, and such other matters related to sexual assault the Council views as
				appropriate, to ensure that such training and policy conform to the extent
				practicable to best practices in the sexual assault field.
					(d)ReportsOn an annual basis for 5 years after the
				date of the enactment of this section and at the discretion of the Council
				thereafter, the Council shall submit to the President and the Committee on
				Foreign Relations and the Committee on Appropriations of the Senate and the
				Committee on Foreign Affairs and the Committee on Appropriations of the House
				of Representatives a report on its findings based on the reviews conducted
				pursuant to subsection (c).
					(e)Employee statusMembers of the Council shall not be
				considered employees of the United States Government for any purpose and shall
				not receive compensation other than reimbursement of travel expenses and per
				diem allowance in accordance with section 5703 of title 5, United States
				Code.
					(f)Nonapplicability of FACAThe Federal Advisory Committee Act (5
				U.S.C. App.) shall not apply to the Council.
					(g)SunsetThis section shall cease to be effective on
				October 1, 2018.
					8E.Volunteer feedback and Peace Corps
		  review(a)Monitoring and evaluationNot later than 1 year after the date of the
				enactment of this section, the President shall establish goals, metrics, and
				monitoring and evaluation plans for all Peace Corps programs. Monitoring and
				evaluation plans shall incorporate best practices from monitoring and
				evaluation studies and analyses.
					(b)Performance plans and
				elementsThe President shall
				establish performance plans with performance elements and standards for Peace
				Corps representatives and shall review the performance of Peace Corps
				representatives not less than annually to determine whether they have met these
				performance elements and standards. Nothing in this subsection shall be
				construed as limiting the discretion of the President to remove a Peace Corps
				representative.
					(c)Annual volunteer surveysAnnually through September 30, 2018, the
				President shall conduct a confidential survey of volunteers regarding the
				effectiveness of Peace Corps programs and staff and the safety of volunteers.
				The results shall be provided in aggregate form without identifying information
				to the Committee on Foreign Relations and the Committee on Appropriations of
				the Senate and the Committee on Foreign Affairs and the Committee on
				Appropriations of the House of Representatives. Results from the annual
				volunteer survey shall be considered in reviewing the performance of Peace
				Corps representatives under subsection (a).
					(d)Peace Corps Inspector GeneralThe Inspector General of the Peace Corps
				shall—
						(1)submit to the Committee on Foreign
				Relations and the Committee on Appropriations of the Senate and the Committee
				on Foreign Affairs and the Committee on Appropriations of the House of
				Representatives—
							(A)a report, not later than one year after the
				date of the enactment of this section, and biennially through September 30,
				2018, on reports received from volunteers relating to misconduct,
				mismanagement, or policy violations of Peace Corps staff, any breaches of the
				confidentiality of volunteers, and any actions taken to assure the safety of
				volunteers who provide such reports;
							(B)a report, not later than two years and five
				years after the date of the enactment of this section, evaluating the
				effectiveness and implementation of the sexual assault risk-reduction and
				response training developed under section 8A and the sexual assault policy
				developed under section 8B, including a case review of a statistically
				significant number of cases; and
							(C)a report, not later than two years after
				the date of the enactment of this section, describing how Peace Corps
				representatives are hired, how Peace Corps representatives are terminated, and
				how Peace Corps representatives hire staff, including an assessment of the
				implementation of the performance plans described in subsection (b); and
							(2)when conducting audits or evaluations of
				Peace Corps programs overseas, notify the Director of the Peace Corps about the
				results of such evaluations, including concerns the Inspector General has
				noted, if any, about the performance of Peace Corps representatives, for
				appropriate action.
						(e)Portfolio reviews
						(1)In GeneralThe President shall, at least once every 3
				years, perform a review to evaluate the allocation and delivery of resources
				across the countries the Peace Corps serves or is considering for service. Such
				portfolio reviews shall at a minimum include the following with respect to each
				such country:
							(A)An evaluation of the country’s commitment
				to the Peace Corps program.
							(B)An analysis of the safety and security of
				volunteers.
							(C)An evaluation of the country’s need for
				assistance.
							(D)An analysis of country program
				costs.
							(E)An evaluation of the effectiveness of
				management of each post within a country.
							(F)An evaluation of the country’s congruence
				with the Peace Corp’s mission and strategic priorities.
							(2)BriefingUpon request of the Chairman and Ranking
				Member of the Committee on Foreign Relations of the Senate or the Committee on
				Foreign Affairs of the House of Representatives, the President shall brief such
				committees on each portfolio review required under paragraph (1). If requested,
				each such briefing shall discuss performance measures and sources of data used
				(such as project status reports, volunteer surveys, impact studies, reports of
				Inspector General of the Peace Corps, and any relevant external sources) in
				making the findings and conclusions in such review.
						8F.Establishment of a policy on
		  stalking(a)In generalThe President shall develop and implement a
				comprehensive policy on stalking that—
						(1)requires an immediate, effective, and
				thorough response from the Peace Corps upon receipt of a report of
				stalking;
						(2)provides, during training, all Peace Corps
				volunteers with a point of contact for the reporting of stalking; and
						(3)protects the confidentiality of volunteers
				who report stalking to the maximum extent practicable.
						(b)Development and consultation with
				expertsIn developing the
				stalking policy under subsection (a), the President shall consult with and
				incorporate, as appropriate, the recommendations and views of those with
				expertise regarding the crime of stalking.
					(c)Training of in-country staffThe President shall provide for the
				training of all in-country staff regarding the stalking policy developed under
				subsection (a).
					8G.Establishment of a confidentiality
		  protection policy(a)In generalThe President shall establish and maintain
				a process to allow volunteers to report incidents of misconduct or
				mismanagement, or violations of any policy, of the Peace Corps in order to
				protect the confidentiality and safety of such volunteers and of the
				information reported, and to ensure that such information is acted on
				appropriately. This process shall conform to existing best practices regarding
				confidentiality.
					(b)GuidanceThe President shall provide additional
				training to officers and employees of the Peace Corps who have access to
				information reported by volunteers under subsection (a) in order to protect
				against the inappropriate disclosures of such information and ensure the safety
				of such volunteers.
					(c)PenaltyAny Peace Corps volunteer or staff member
				who is responsible for maintaining confidentiality under subsection (a) and who
				breaches such duty shall be subject to disciplinary action, including
				termination, and in the case of a staff member, ineligibility for re-employment
				with the Peace Corps.
					8H.Removal and assessment and
		  evaluation(a)In generalIf a volunteer requests removal from the
				site in which such volunteer is serving because the volunteer feels at risk of
				imminent bodily harm, the President shall, as expeditiously as practical after
				receiving such request, remove the volunteer from the site. If the President
				receives such a request, the President shall assess and evaluate the safety of
				such site and may not assign another volunteer to the site until such time as
				the assessment and evaluation is complete and the site has been determined to
				be safe. Volunteers may remain at a site during the assessment and
				evaluation.
					(b)Determination of site as
				unsafeIf the President
				determines that a site is unsafe for any remaining volunteers at the site, the
				President shall, as expeditiously as practical, remove all volunteers from the
				site.
					(c)Tracking and recordingThe President shall establish a global
				tracking and recording system to track and record incidents of crimes against
				volunteers.
					8I.Reporting
		  requirements(a)In generalThe President shall annually through
				September 30, 2018, submit to the Committee on Foreign Relations and the
				Committee on Appropriations of the Senate and the Committee on Foreign Affairs
				and the Committee on Appropriations of the House of Representatives a report
				summarizing information on—
						(1)sexual assault of volunteers;
						(2)other crimes against volunteers;
						(3)the number of arrests, prosecutions, and
				incarcerations for crimes involving Peace Corps volunteers for every country in
				which volunteers serve; and
						(4)the annual rate of early termination of
				volunteers, including demographic data associated with such early
				termination.
						(b)GAONot later than one year after the date of
				the enactment of this section, the Comptroller General of the United States
				shall submit to the Committee on Foreign Relations and the Committee on
				Appropriations of the Senate and the Committee on Foreign Affairs and the
				Committee on Appropriations of the House of Representatives a report evaluating
				the quality and accessibility of health care provided through the Department of
				Labor to returned volunteers upon their separation from the Peace Corps.
					(c)Access to communications
						(1)In generalThe President shall determine the level of
				access to communication, including cellular and Internet access, of each
				volunteer.
						(2)ReportNot later than six months after the date of
				the enactment of this section, the President shall submit to the Committee on
				Foreign Relations and the Committee on Appropriations of the Senate and the
				Committee on Foreign Affairs and the Committee on Appropriations of the House
				of Representatives a report on the costs, feasibility, and benefits of
				providing all volunteers with access to adequate communication, including
				cellular service and Internet
				access.
						.
		3.Retention of counsel for crime
			 victimsSection 5(l) of the
			 Peace Corps Act (22 U.S.C. 2504(l)) is amended by inserting before the period
			 at the end the following: and counsel may be employed and counsel fees,
			 court costs and other expenses may be paid in the support of volunteers who are
			 parties, complaining witnesses, or otherwise participating in the prosecution
			 of crimes committed against such volunteers.
		4.Sense of Congress on staffing of Office of
			 Victim AdvocacyIt is the
			 sense of Congress that—
			(1)the Office of Victim Advocacy established
			 under section 8C of the Peace Corps Act, as added by section 2, should provide
			 an adequate number of victim advocates so that each victim of crime receives
			 critical information and support;
			(2)any full-time victim advocates and any
			 additional victim advocates should be credentialed by a national victims
			 assistance body; and
			(3)the training required under section 8A(a)
			 of the Peace Corps Act, as added by section 2, should be credentialed by a
			 national victims assistance body.
			5.Personal service contractsThe Peace Corps Act is amended—
			(1)in section 7(a)(3) (22 U.S.C. 2506(a)(3)),
			 by inserting , or contracted with for personal services under section
			 10(a)(5), after employed, appointed, or assigned under this
			 subsection; and
			(2)in section 10(a)(5) (22 U.S.C. 2509(a)(5)),
			 by striking any purpose and inserting the purposes of any
			 law administered by the Office of Personnel Management (except that the
			 President may determine the applicability to such individuals of provisions of
			 the Foreign Service Act of 1980 (22 U.S.C. 3901 et seq.)).
			6.Independence of the Inspector General of
			 the Peace CorpsSection 7(a)
			 of the Peace Corps Act (22 U.S.C. 2506(a)) is amended by adding at the end the
			 following new paragraph:
			
				(7)The limitations specified in subparagraphs
				(A) and (B) of paragraph (2) and in paragraph (5) shall not apply to—
					(A)the Inspector General of the Peace Corps;
				and
					(B)officers and employees of the Office of the
				Inspector General of the Peace
				Corps.
					.
		7.Conforming safety and security agreement
			 regarding Peace Corps volunteers serving in foreign countries
			(a)In generalNot later than 180 days after the date of
			 the enactment of this Act, the Director of the Peace Corps shall consult with
			 the Assistant Secretary of State for Diplomatic Security and enter into a
			 memorandum of understanding that specifies the duties and obligations of the
			 Peace Corps and the Bureau of Diplomatic Security of the Department of State
			 with respect to the protection of Peace Corps volunteers and staff members
			 serving in foreign countries, including with respect to investigations of
			 safety and security incidents and crimes committed against volunteers and staff
			 members.
			(b)Inspector general review
				(1)ReviewThe Inspector General of the Peace Corps
			 shall review the memorandum of understanding described in subsection (a) and be
			 afforded the opportunity to recommend changes that advance the safety and
			 security of Peace Corps volunteers before entry into force of the memorandum of
			 understanding.
				(2)ReportThe Director of the Peace Corps shall
			 consider the recommendations of the Inspector General of the Peace Corps
			 regarding the memorandum of understanding described in subsection (a). If the
			 Director enters into the memorandum of understanding without implementing a
			 recommendation of the Inspector General, the Director shall submit to the
			 Inspector General a written explanation relating thereto.
				(c)Failure to meet deadline
				(1)Requirement to submit reportIf, by the date that is 180 days after the
			 date of the enactment of this Act, the Director of the Peace Corps is unable to
			 obtain agreement with the Assistant Secretary of State for Diplomatic Security
			 and certification by the Inspector General of the Peace Corps, the Director
			 shall submit to the committees of Congress specified in paragraph (2) a report
			 explaining the reasons for such failure and a certification that substantial
			 steps are being taken to make progress toward agreement.
				(2)Committees of congress
			 specifiedThe committees of
			 Congress specified in this paragraph are the Committee on Foreign Relations of
			 the Senate and the Committee on Foreign Affairs of the House of
			 Representatives.
				8.Conforming amendments
			(a)Inclusion of sexual assault risk-reduction
			 and response trainingThe
			 Peace Corps Act is amended—
				(1)in section 5(a) (22 U.S.C. 2504(a)), in the
			 second sentence, by inserting (including training under section
			 8A) after training; and
				(2)in section 8(a) (22 U.S.C. 2507(a)), in the
			 first sentence, by inserting , including training under section
			 8A, after training.
				(b)Certain servicesSection 5(e) of the Peace Corps Act (22
			 U.S.C. 2504(e)) is amended, in the first sentence—
				(1)by inserting (including, if
			 necessary, for volunteers and trainees, services under section 8B)
			 after health care; and
				(2)by inserting including services
			 provided in accordance with section 8B (except that the six-month limitation
			 shall not apply in the case of such services), before as the
			 President.
				9.Offset of costs and personnelNotwithstanding any other provision of law,
			 the Direct of the Peace Corps shall—
			(1)eliminate such initiatives, positions, and
			 programs within the Peace Corps (other than within the Office of Inspector
			 General) as the Director deems necessary to ensure any and all costs incurred
			 to carry out the provisions of this Act, and the amendments made by this Act,
			 are entirely offset;
			(2)ensure no net increase in personnel are
			 added to carry out the provisions of this Act, with any new full or part time
			 employees or equivalents offset by eliminating an equivalent number of existing
			 staff (other than within the Office of Inspector General);
			(3)report to Congress not later than 60 days
			 after the date of the enactment of this Act the actions taken to ensure
			 compliance with paragraphs (1) and (2), including the specific initiatives,
			 positions, and programs within the Peace Corps that have been eliminated to
			 ensure that the costs of carrying out this Act will be offset; and
			(4)not implement any other provision of this
			 Act (other than paragraphs (1), (2), and (3)) or any amendment made by this Act
			 until the Director has certified that the actions specified in paragraphs (1),
			 (2), and (3) have been completed.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
